Citation Nr: 0508785	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-13 633	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from January 1969 to 
December 1972, and from February 1973 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Jurisdiction over the case was transferred to 
the RO in Buffalo, New York in December 2001.

Although the issue of entitlement to service connection for 
residuals of a cerebrovascular accident was developed for 
appellate review, service connection for that disability was 
granted in a March 2003 rating decision.  See generally, 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The veteran perfected an appeal of a May 2001 rating 
decision that denied entitlement to service connection for 
hepatitis.

2.  In January 2005, prior to the promulgation of a decision 
in the appeal with respect to this claim, the Board received 
written notification by the veteran that he desired to 
withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran.  38 C.F.R. § 20.204(c).  

Since the veteran has withdrawn his appeal with respect to 
the issue of entitlement to service connection for hepatitis 
(the only issue before the Board on appeal), there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal; the matter is dismissed. 


ORDER

The appeal is dismissed.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


